              Case 1:19-cv-05284-RA Document 30 Filed 12/23/20 Page 1 of 1


                                                                   USDC-S.D.N.Y.
UNITED STATES DISTRICT COURT
                                                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
 NATALIA JUSCINSKA,                                                DATE FILED: 12/23/2020

                             Plaintiff,

                        v.                                            19-CV-5284 (RA)

                                                                           ORDER
 MESON SEVILLA, LTD. AND 344
 WESTSIDE PROPERTIES, LLC,

                             Defendants.



RONNIE ABRAMS, United States District Judge:

         The Court thanks Plaintiff for providing the update at Dkt. 29 and for serving the documents to

the new address identified by the Department of State. In light of this development, Defendants’ final

opportunity to appear is extended to February 16, 2021, at which point the Court may entertain a motion

to vacate the default judgment if there is a good faith basis to make such a motion. As previously

indicated, see Dkt. 26, if Defendants have still not appeared by that date, the Court will proceed to

address Plaintiff’s pending motion for attorneys’ fees. Plaintiff is directed to serve a copy of this order

on Defendants, including to the 344 West 46th Street address and the 500 West 44th Street address.

Dated:      December 23, 2020
            New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge




                                                        1
